On order of the Court, the application for leave to appeal the September 15, 2017 order of the Court of Appeals is considered. We DIRECT the Monroe County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order. In particular, the prosecuting attorney shall address: (1) whether the trial court's preliminary sentence evaluation for probation with no more than one year in jail was for a sentence that the court lacked authority to impose for the defendant's no contest plea to delivery/manufacture of less than 50 grams of a controlled substance, per MCL 333.7401(2)(a)(iv) ; see People v. Davis , 392 Mich. 221, 220 N.W.2d 452 (1974) ; and (2) if so, what the appropriate remedy would be, if any, under the circumstances of this case. See MCL 761.2 ; MCL 771.1 ; People v. Wiley , 472 Mich. 153, 693 N.W.2d 800 (2005) ; People v. Cobbs , 443 Mich. 276, 283-285, 505 N.W.2d 208 (1993).
The application for leave to appeal remains pending.